UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION

LANDON L. WILLIAMS,

Plaintiff,
Vv. Case No. 3:16-cv-1283-J-20PDB
NATIONSTAR MORTGAGE, LLC.,

Defendant.

/
ORDER

This cause is before this Court on a “Joint Notice of Settlement” (Dkt. 140) that explains
the parties have reached a settlement in this case.

Accordingly, it is so ORDERED:

1. This case is hereby DISMISSED without prejudice, subject to the right of any party
to move this Court, within sixty (60) days hereof, for the purpose of entering a Dismissal with
Prejudice, a stipulated form of Final Order or Judgment, or on good cause shown, to reopen this
case for further proceedings; and

2. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this Wg day of January, 2019.

 

Copies to: .
Maury L. Udell, Esq.
Kathryn B. Hoeck, Esq. é

Clinton S. Payne, Esq.
William P. Heller, Esq.
